DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 11-20 in the reply filed on 9/14/22 is acknowledged.  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 was filed on 7/13/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 7/13/20 are accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Hashimoto et al (US 2013/0004822).
Regarding claims 1-3 and 11, Kim et al discloses a module case “200” (distribution device) comprising: a thermally conductive adhesive (cavity-filling compound) in a cavity (not labeled) between at least one outer side of at least one battery cell assembly “100” (battery module) of a battery module “20” (battery) and an inner side, facing the at least one outer side of the respective battery cell assembly of the battery module, of a bottom portion “210” (battery housing) that at least partially enclosing the respective battery cell assembly, wherein the module case has at least one injection nozzle “400” (predetermined injection site), wherein the at least one injection nozzle is designed to inject the thermally conductive adhesive into the cavity ([0052]-[0057] and Fig. 7 & 8).
	However, Kim et al does not expressly teach a vacuum-generating device, wherein the vacuum-generation device is designed to generate a vacuum in an interior of the sealed battery housing, the interior further comprising the cavity, and to draw the injected cavity-filling compound into the cavity and to distribute it there by means of the vacuum (claim 1); wherein the vacuum-generation device has a cover or a sealing cup for sealing the battery housing (claim 2); wherein the vacuum-generation device is configured to suction the at least one injection nozzle to the battery housing, by the vacuum, at least one predetermined injection site (claim 3).
	Hashimoto et al discloses a sealing material “18” (cavity-filling compound) that fills a gap (cavity) between a battery assembly “5” (battery module) and a cover case “16” (cover of vacuum generating device); wherein the sealing material is spread over the gap by reducing pressure in the cover case to form a negative pressure (vacuum) in the cover case (interior of sealed battery housing) inherently by a vacuum-generating device ([0084],[0085]).  Examiner’s note:  locating the vacuum-generating device on a cover on the opposite end of the battery housing to the injection nozzle is a matter design choice which one of ordinary skill in the art would have been able to make. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim module case to include a vacuum-generating device, wherein the vacuum-generation device is designed to generate a vacuum in an interior of the sealed battery housing, the interior further comprising the cavity, and to draw the injected cavity-filling compound into the cavity and to distribute it there by means of the vacuum; wherein the vacuum-generation device has a cover for sealing the battery housing; wherein the vacuum-generation device is configured to suction the at least one injection nozzle to the battery housing, by the vacuum, at least one predetermined injection site in order to prevent the formation of bubbles in the adhesive and to facilitate the injection of the adhesive into the cavity ([0085]). 

Claim(s) 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Hashimoto et al (US 2013/0004822) as applied to claim 1 above, and further in view of Chen et al (US 2012/0052143).
	However, Kim et al as modified by Hashimoto et al does not expressly teach an injection nozzle that has a pressure-retention device which is configured to establish and maintain a counter-pressure counteracting an expansion pressure of the cavity-filling compound (claims 4, 12, and 13).
	Chen et al discloses filling a melt resin (cavity-filling compound) into a mold cavity for subjecting the flowing resin to a stable counter pressure by using a pressure control unit (pressure-retention device) arranged at the outlet of the mold cavity for adjusting and thus maintaining the pressure stability of the mold cavity until the injection of the melt resin is completed ([0007],[0008]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Hashimoto module case to include an injection nozzle that has a pressure-retention device which is configured to establish and maintain a counter-pressure counteracting an expansion pressure of the cavity-filling compound in order to improve the shrinkage/warpage of the resulting cavity-filling  adhesive ([0005]).

Claim(s) 5, 6, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Hashimoto et al (US 2013/0004822) as applied to claim 1 above, and further in view of Giere (DE 102017223664 A1).
	However, Kim et al as modified by Hashimoto et al does not expressly teach a vibration-generation device for generating a vibration in the injection nozzle and/or in the cavity-filling compound that is provided on the injection nozzle (claims 5 and 14-16);
wherein a mechanical vibrator is configured to transfer a vibratory movement, which is acting in at least one spatial direction, to the battery housing during injection (claims 6 and 17-20).
	Giere discloses an oscillation-generating device “34” & “36” (vibration-generation device / mechanical vibrator) that causes an oscillation of the gripping arm “28” by means of which the battery housing “12” is likewise set in oscillation, wherein the gripping arm moves the battery housing in the connecting direction V (spatial direction) in the gravity g and at the same time exerts an oscillation on the battery housing ([0042] and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Hashimoto module case to include a vibration-generation device for generating a vibration in the cavity-filling compound that is provided on the injection nozzle; wherein a mechanical vibrator is configured to transfer a vibratory movement, which is acting in at least one spatial direction, to the battery housing during injection in order to distribute the heat conducting material uniformly and over the entire surface of the contact surface, wherein only a small contact pressure in the connecting direction is require for this purpose ([0043]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Hashimoto et al (US 2013/0004822) as applied to claim 1 above, and further in view of Park et al (US 2022/0017745).
	However, Kim et al as modified by Hashimoto et al does not expressly teach a cavity-filling compound that is formed as a thixotropic fluid.
	Park et al discloses a resin compound (cavity-filling compound) that provides excellent thixotropy while having excellent properties such as thermal conductivity and adhesiveness (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Hashimoto battery module to include a cavity-filling compound that is formed as a thixotropic fluid in order to utilize a thermally conductive adhesive in which viscosity changes according to shear stress may be required when manufacturing a battery module ([0006]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a thixotropic fluid.

Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Takizawa et al (US 2016/0192514).
Regarding claims 1-3 and 11, Kim et al discloses a module case “200” (distribution device) comprising: a thermally conductive adhesive (cavity-filling compound) in a cavity (not labeled) between at least one outer side of at least one battery cell assembly “100” (battery module) of a battery module “20” (battery) and an inner side, facing the at least one outer side of the respective battery cell assembly of the battery module, of a bottom portion “210” (battery housing) that at least partially enclosing the respective battery cell assembly, wherein the module case has at least one injection nozzle “400” (predetermined injection site), wherein the at least one injection nozzle is designed to inject the thermally conductive adhesive into the cavity ([0052]-[0057] and Fig. 7 & 8).
	However, Kim et al does not expressly teach a vacuum-generating device, wherein the vacuum-generation device is designed to generate a vacuum in an interior of the sealed battery housing, the interior further comprising the cavity, and to draw the injected cavity-filling compound into the cavity and to distribute it there by means of the vacuum (claim 1); wherein the vacuum-generation device has a cover or a sealing cup for sealing the battery housing (claim 2); wherein the vacuum-generation device is configured to suction the at least one injection nozzle to the battery housing, by the vacuum, at least one predetermined injection site (claim 3).
	Takizawa et al teaches the concept of performing vacuum de-aeration of an insert molding mold (distribution device) by vacuuming the air in the gap portion “S” (cavity) prior to filling of a synthetic resin material (cavity-filling compound), wherein the insert molding mold comprises a connection portion “44c” (vacuum-generation device / cover) and an inlet “44a” (injection nozzle / predetermined injection site) ([0120] and Fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim module case to include a vacuum-generating device, wherein the vacuum-generation device is designed to generate a vacuum in an interior of the sealed battery housing, the interior further comprising the cavity, and to draw the injected cavity-filling compound into the cavity and to distribute it there by means of the vacuum; wherein the vacuum-generation device has a cover for sealing the battery housing; wherein the vacuum-generation device is configured to suction the at least one injection nozzle to the battery housing, by the vacuum, at least one predetermined injection site in order to increase the filling efficiency of the adhesive and to suppress the occurrence of a void or sink marks in the adhesive ([0120]).

Claim(s) 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Takizawa et al (US 2016/0192514) as applied to claim 1 above, and further in view of Chen et al (US 2012/0052143).
	However, Kim et al as modified by Takizawa et al does not expressly teach an injection nozzle that has a pressure-retention device which is configured to establish and maintain a counter-pressure counteracting an expansion pressure of the cavity-filling compound (claims 4, 12, and 13).
	Chen et al discloses filling a melt resin (cavity-filling compound) into a mold cavity for subjecting the flowing resin to a stable counter pressure by using a pressure control unit (pressure-retention device) arranged at the outlet of the mold cavity for adjusting and thus maintaining the pressure stability of the mold cavity until the injection of the melt resin is completed ([0007],[0008]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Takizawa module case to include an injection nozzle that has a pressure-retention device which is configured to establish and maintain a counter-pressure counteracting an expansion pressure of the cavity-filling compound in order to improve the shrinkage/warpage of the resulting cavity-filling  adhesive ([0005]).

Claim(s) 5, 6, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Takizawa et al (US 2016/0192514) as applied to claim 1 above, and further in view of Giere (DE 102017223664 A1).
	However, Kim et al as modified by Takizawa et al does not expressly teach a vibration-generation device for generating a vibration in the injection nozzle and/or in the cavity-filling compound that is provided on the injection nozzle (claims 5 and 14-16);
wherein a mechanical vibrator is configured to transfer a vibratory movement, which is acting in at least one spatial direction, to the battery housing during injection (claims 6 and 17-20).
	Giere discloses an oscillation-generating device “34” & “36” (vibration-generation device / mechanical vibrator) that causes an oscillation of the gripping arm “28” by means of which the battery housing “12” is likewise set in oscillation, wherein the gripping arm moves the battery housing in the connecting direction V (spatial direction) in the gravity g and at the same time exerts an oscillation on the battery housing ([0042] and Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Takizawa module case to include a vibration-generation device for generating a vibration in the cavity-filling compound that is provided on the injection nozzle; wherein a mechanical vibrator is configured to transfer a vibratory movement, which is acting in at least one spatial direction, to the battery housing during injection in order to distribute the heat conducting material uniformly and over the entire surface of the contact surface, wherein only a small contact pressure in the connecting direction is require for this purpose ([0043]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0131678) in view of Takizawa et al (US 2016/0192514) as applied to claim 1 above, and further in view of Park et al (US 2022/0017745).
	However, Kim et al as modified by Takizawa et al does not expressly teach a cavity-filling compound that is formed as a thixotropic fluid.
	Park et al discloses a resin compound (cavity-filling compound) that provides excellent thixotropy while having excellent properties such as thermal conductivity and adhesiveness (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Takizawa battery module to include a cavity-filling compound that is formed as a thixotropic fluid in order to utilize a thermally conductive adhesive in which viscosity changes according to shear stress may be required when manufacturing a battery module ([0006]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a thixotropic fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729